Citation Nr: 0409134	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  01-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Determination of proper initial rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to 
February 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision issued by the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office.  At present, the veteran's case is before 
the Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Prior to August 9, 2002, under the old criteria for 
evaluating hearing impairment, the veteran had Level IV 
hearing acuity in the right ear, and Level IV hearing acuity 
in the left ear.  As well, under the new criteria for 
evaluating hearing impairment, Table VI, the veteran had 
Level IV hearing acuity in the right ear, and Level IV in the 
left ear; and using Table VI A, he had Level III hearing 
acuity in the right ear, and Level IV in the left ear.

3.  As of August 9, 2002, under the old criteria for 
evaluating hearing impairment, the veteran had Level III 
hearing acuity in the right ear, and Level IV hearing acuity 
in the left ear.  As well, under the new criteria for 
evaluating hearing impairment, table VI, the veteran had 
Level III hearing acuity in the right ear, and Level IV in 
the left ear.  However, using Table VI A, he had Level V 
hearing acuity in the right ear, and Level V in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for bilateral hearing loss, effective 
prior to August 9, 2002, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.87, 
Tables VI and VII, Diagnostic Codes 6100 and 6101 (1998); 38 
C.F.R. §§ 4.85-4.86, Tables VI, VI A and VII, Diagnostic Code 
6100 (2003); see Fenderson v. West, 12 Vet. App. 119 (1999).  

2.  The criteria for the assignment of a 20 percent initial 
rating for bilateral hearing loss, effective as of August 9, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85-4.87, Tables VI and VII, 
Diagnostic Codes 6100 and 6101 (1998); 38 C.F.R. §§ 4.85-
4.86, Tables VI, VI A and VII, Diagnostic Code 6100 (2003); 
see Fenderson v. West, 12 Vet. App. 119 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability evaluation for his bilateral hearing 
loss via the January 2000 and September 2000 rating 
decisions, the February 2001 statement of the case, and the 
February 2002 and February 2004 supplemental statements of 
the case.  Specifically, the appellant has been informed of 
the need to provide evidence showing that his bilateral 
hearing loss is more disabling than currently evaluated.  
Finally, via an August 2001 RO letter, the veteran was 
provided with specific information concerning changes in the 
law and regulations per the VCAA.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all available and identified medical records have been 
obtained, including various VA examination reports performed 
on the veteran from 1999 to 2002.  No additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been identified.  Thus, the duty 
to assist requirement has been satisfied.  See Quartuccio, 
supra.

The Board notes that in Pelegrini v. Principi,  17 Vet. App. 
412 (2003), the United States Court of Appeals for Veterans 
Claims (Court) discussed the statutory requirement in 38 
U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Satisfying the 
strict letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, D.C.  
He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  The 
veteran was not prejudiced because he does not, as the Court 
noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
his claim.  

Further, the Board does a de novo review of the evidence and 
is not bound by the RO's prior conclusions in this matter.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice the RO provided to the appellant was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO in the August 2001 RO letter, 
prior to the present transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Therefore, for these reasons, the Board finds that the intent 
and purpose of the VCAA were satisfied by the notice given to 
the veteran, and he was not prejudiced by any defect in the 
timing of that notice.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999). As this change took effect during the pendency 
of the veteran's appeal, both the former and the revised 
criteria will be considered in evaluating the veteran's 
bilateral hearing loss. When there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The regulatory criteria of Diagnostic Code 6100 may be 
applied prospectively, but the statutory changes established 
in June 1999 may only be applied from that date forward.  See 
38 U.S.C.A. § 5110(g) (West 1991); VAOPGCPREC 3-2000.  As 
stated, the Board is required to apply the law cited above 
that is most favorable to the veteran.  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  There were 11 auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  See 38 C.F.R. 
§ 4.85, Diagnostic Codes 6100 to 6110 (as effective prior to 
June 10, 1999).  Under these regulations Table VIa was used 
only when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate.  See 38 C.F.R. § 4.85(c) (as 
effective prior to June 10, 1999).

The current version of the Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (as 
effective as of June 10, 1999).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (as effective as of June 10, 1999).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(as effective as of June 10, 1999).

The assignment of disability ratings for hearing impairment 
is derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing 
Gilbert, at 54).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

I.  Initial rating in excess of 10 percent for bilateral 
hearing loss,
as effective prior to August 9, 2002

In this case, the evidence includes an October 1999 VA 
examination report which shows the veteran's pure tone 
thresholds, in decibels, for the right ear were 45, 45, 50, 
60, 60, and for the left ear were 45, 50, 55, 65, 70, both 
measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz was 54 decibels in the right ear, and 60 
decibels in the left ear.  His speech discrimination was 90 
percent for the right ear, and 84 percent for the left ear.  
These results confirm that, under the old criteria for 
evaluating hearing impairment, the veteran had Level II 
hearing acuity in the right ear, and Level III hearing acuity 
in the left ear.  See 38 C.F.R. §§ 4.85- 4.87, Table VI (as 
effective prior to June 10, 1999).  Under the applicable 
schedular criteria, a noncompensable evaluation was assigned 
for the degree of impairment demonstrated.  See 38 C.F.R. §§ 
4.85-4.87, Diagnostic Code 6100 (as effective prior to June 
10, 1999).  

Under the new criteria for evaluating hearing impairment, 
Table VI, the veteran had Level II hearing acuity in the 
right ear, and Level III in the left ear.  See 38 C.F.R. §§ 
4.85-4.86, Table VI (as effective as of June 10, 1999).  
Under the applicable schedular criteria, a noncompensable 
evaluation is assigned for the degree of impairment 
demonstrated.  See 38 C.F.R. §§ 4.85-4.86, Table VI, 
Diagnostic Code 6100 (as effective as of June 10, 1999).  
Under Table VI A, the veteran had Level III hearing acuity in 
the right ear, and Level IV in the left ear, which equates to 
a 10 percent evaluation under the applicable criteria.  See 
38 C.F.R. §§ 4.85-4.86, Table VI A, Diagnostic Code 6100 (as 
effective as of June 10, 1999).

July 2000 and September 2000 VA examinations yielded similar 
results to the October 1999 VA examination.  Additionally, a 
November 2001 VA examination report shows, the veteran's pure 
tone thresholds, in decibels, for the right ear were 45, 50, 
50, 55, 60, and for the left ear were 45, 50, 55, 60, 65, 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz was 54 decibels in the right ear, and 58 
decibels in the left ear.  His speech discrimination was 80 
percent for the right ear, and 80 percent for the left ear.  
These results confirm that, under the old criteria for 
evaluating hearing impairment, the veteran had Level IV 
hearing acuity in the right ear, and Level IV hearing acuity 
in the left ear.  See 38 C.F.R. §§ 4.85-4.87, Table VI (as 
effective prior to June 10, 1999).  Under the applicable 
schedular criteria, a 10 percent evaluation was assigned for 
the degree of impairment demonstrated.  See 38 C.F.R. §§ 
4.85-4.87, Diagnostic Code 6101 (as effective prior to June 
10, 1999).  

Under the new criteria for evaluating hearing impairment, 
Table VI, the veteran had Level IV hearing acuity in the 
right ear, and Level IV in the left ear.  See 38 C.F.R. §§ 
4.85-4.86, Table VI (as effective as of June 10, 1999).  
Under the applicable schedular criteria, a 10 percent 
evaluation is assigned for the degree of impairment 
demonstrated.  See 38 C.F.R. §§ 4.85-4.86, Table VI, 
Diagnostic Code 6100 (as effective as of June 10, 1999).  
Under Table VI A, the veteran had Level III hearing acuity in 
the right ear, and Level IV in the left ear, which equates to 
a 10 percent evaluation under the applicable criteria.  See 
38 C.F.R. §§ 4.85-4.86, Table VI A, Diagnostic Code 6100 (as 
effective as of June 10, 1999).

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a 10 percent evaluation evaluation, as 
effective prior to August 9, 2002, under both the old and the 
new criteria for hearing impairment.  Additionally, the Board 
has considered the application of 38 C.F.R. § 4.86(b) (2003) 
[exceptional patterns of hearing impairment].  However, the 
veteran's hearing loss does not meet the criteria under that 
section.

The Board has considered the veteran's contentions that his 
current level of hearing disability warrants an increased 
evaluation prior to August 9, 2002.  However, it is clear 
from the evidence of record that he has not shown that his 
service-connected bilateral hearing loss has increased to a 
level greater than that encompassed by a 10 percent rating 
under either the old or new criteria for hearing impairment 
disabilities.  The veteran's contentions alone cannot 
establish entitlement to a compensable evaluation for 
defective hearing because "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered." See Lendenmann, 
supra.  Here, a mechanical application of the schedule 
establishes a 10 percent disability evaluation under 
Diagnostic Code 6101 (1999), and Diagnostic Code 6100 (2003).  
Hence, as the preponderance of the evidence is against the 
veteran's claim for an initial rating in excess of 10 percent 
for bilateral hearing loss, effective prior to August 9, 
2002, the veteran's claim must be denied.

II.  Initial rating in excess of 10 percent for bilateral 
hearing loss,
as effective as of August 9, 2002

An August 2002 VA examination report shows, the veteran's 
pure tone thresholds, in decibels, for the right ear were 55, 
60, 65, 65, 65, and for the left ear were 60, 60, 65, 65, 70, 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold at 1000, 2000, 
3000, and 4000 Hertz was 64 decibels in the right ear, and 65 
decibels in the left ear.  His speech discrimination was 84 
percent for the right ear, and 76 percent for the left ear.  
These results confirm that, under the old criteria for 
evaluating hearing impairment, the veteran had Level III 
hearing acuity in the right ear, and Level IV hearing acuity 
in the left ear.  See 38 C.F.R. §§ 4.85-4.87, Table VI (as 
effective prior to June 10, 1999).  Under the applicable 
schedular criteria, a 10 percent evaluation was assigned for 
the degree of impairment demonstrated.  See 38 C.F.R. §§ 
4.85-4.87, Diagnostic Code 6101 (as effective prior to June 
10, 1999).  

Under the new criteria for evaluating hearing impairment, 
Table VI, the veteran had Level III hearing acuity in the 
right ear, and Level IV in the left ear.  See 38 C.F.R. §§ 
4.85-4.86, Table VI (as effective as of June 10, 1999).  
Under the applicable schedular criteria, a 10 percent 
evaluation is assigned for the degree of impairment 
demonstrated.  See 38 C.F.R. §§ 4.85-4.86, Table VI, 
Diagnostic Code 6100 (as effective as of June 10, 1999).  
However, under Table VI A, the veteran had Level V hearing 
acuity in the right ear, and Level V in the left ear, which 
equates to a 20 percent evaluation under the applicable 
criteria.  See 38 C.F.R. §§ 4.85-4.86, Table VI A, Diagnostic 
Code 6100 (as effective as of June 10, 1999).  

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss 
warrants the assignment of a 20 percent initial rating, but 
no more, for bilateral hearing loss, effective as of August 
9, 2002, under the new criteria for hearing impairment 
disabilities.  See 38 C.F.R. §§ 4.85-4.86, Table VI A, 
Diagnostic Code 6100 (as effective as of June 10, 1999).  
Additionally, the Board has considered the application of 38 
C.F.R. § 4.86(b) (2003) [exceptional patterns of hearing 
impairment].  However, the veteran's hearing loss does not 
meet the criteria under that section.  Hence, as the 
preponderance of the evidence supports the assignment of a 20 
percent initial rating for bilateral hearing loss, effective 
as of August 9, 2002, the veteran's claim is granted to this 
extent.

III.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's bilateral hearing loss alone has 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the Board finds 
that no evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss, effective prior to August 9, 2002, is denied.

A 20 percent initial rating for bilateral hearing loss, 
effective as of August 9, 2002, is granted, subject to 
provisions governing the payment of monetary benefits.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



